591 F.2d 9
19 Empl. Prac. Dec. P 9057
Juan R. VALDEZ, Plaintiff-Appellant,v.PERRY EQUIPMENT CORPORATION, Defendant-Appellee.
No. 78-3033

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 12, 1979.
Juan R. Valdez, pro se.
L. J. Varnell, Jr., Mineral Wells, Tex., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM.


1
Appellant Valdez asserts he was fired for racially discriminatory reasons in violation of Title VII of the 1964 Civil Rights Act, 42 U.S.C. 1981 and 2000e et seq.  The lower court, after a trial, found that Valdez did not establish a prima facie case of racial discrimination.  Assuming arguendo a prima facie case, the trial court also found the defendant had rebutted it by showing legitimate nondiscriminatory reasons for its treatment of Valdez.


2
Valdez appeals the judgment arguing that the lower court was clearly erroneous in several of its findings.  However, Valdez presents no evidence for his proposition.  In fact, Valdez has failed to file a transcript or alternate statement of evidence, as required by Rules 10(b) and 10(c), F.R.A.P.  In addition, Valdez petitions this court to subpoena certain of defendant's records.  However, as a reviewing court we are not authorized to conduct a second round of discovery and hearings.  Valdez also argues that two of the courts findings, Finding No. 17 and Finding No. 18, are contradictory.1  We disagree.


3
For the foregoing reasons we affirm the judgment of the trial court and dismiss the appeal.


4
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 Finding No. 17 reads: "Mr. Lindley testified that it was his considered judgment up to the time he fired Mr. Valdez that plaintiff's work had never reached the level necessary to justify his taking the vertical weld test."
Finding No. 18 reads: "There is no evidence that defendant in any way harassed Mr. Valdez, or that they refused to let him take the advanced test or fired him for racial reasons."